 AUTO WORKERS LOCAL 95 (VARIOUS EMPLOYERS) 237 International Union, United Automobile, Aerospace and Agricultural Implement Workers of Ameica and its Local Lodges Nos. 95 (Unit #9), 148, 376, 509, 699, 723, 887, 1609, and 172 (Various Employers) and Various Individuals Marine Draftsmen Association (MDA) UAW Local 571 (Electric Boat Division, General Dynamics Coporation) and Various Individuals. Cases 31Œ CBŒ7841, 31ŒCBŒ8183, 31ŒCBŒ8259, 31ŒCBŒ 8641Œ(1Œ8), 31ŒCBŒ8641Œ(12,13,15Œ18, 21, 24, 25), and 31ŒCBŒ8641Œ(26Œ28) December 20, 2001 SUPPLEMENTAL DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEBERS LIEBMAN AND WALSH On August 16, 1999, the National Labor Relations Board issued its decision and order in Auto Workers Lcal 95 (Various Employers) .1 On June 9, 2000, the United States Court of Appeals for the Dis trict of Clumbia Circuit issued its opinion denying enforcement in part of the Board™s decision and order.2 The court held, in pertinent part, that the Respondents International Uion and Local 376 (Respondents) violated Section 8(b)(1)(A) and (2) by causing the Employer, Colt Indutries, to discharge nonmember employee George Gally for nonpayment of dues without first informing him of the amount by which his union fees would be reduced if 
he became a Beck 3 objector. The court remanded that portion of the case to the Board to determine an apprpriate remedy for the Respondents™ violation of the Act. 
On September 26, 2000, the Board accepted the court™s remand. On May 4, 2001, the Board invited the parties to file statements of position. Thereafter, the General Cousel, the Charging Party, and the Respondents filed statments of position. The National Labor Relations Board has considered the court™s remand in light of the record and the parties™ statements of position. For the reasons that follow, we shall order the Respondents to cease and desist from their unfair labor practices, to make Gally whole for any loss of wages or other benefits suffered by him as a result of the Respondents™ causing his discharge without first prviding him with the information required by the court of appeals™ decision, and to notify the Employer that they 1 328 NLRB 1215. 2 Thomas v. NLRB, 213 F.3d 651. 3 Communications Workers v. Beck, 487 U.S. 735 (1988) (unions may not, over the objection of dues-paying nonmember employees, expend funds collected under a union-security agreement on activities unrelated to collective bargaining, contract administration, or grievance adjustment). have no objection to Gally™s reinstatement and affirmtively request his reemployment. However, for the resons set forth below, we shall allow the parties to litigate at the compliance stage of this proceeding the question of whether Gally is entitled to any backpay. Facts Charging Party George Gally, an employee of Colt Idustries at its Hartford, Connecticut facility, was a meber of Respondent International Union, United Autombile, Aerospace and Agricultural Implement Workers of 
America (UAW) and its Local 376 from 1963 until July 1985, when he resigned his memberships. At all material times since July 1985, Gally has been a nonmember of the Respondents. While employed by Colt, Gally was covered by a collective-bargaining agreement that icluded a union-security clause. In October 1990, Gally ceased paying any dues or fees to the Respondents. There is no complaint allegation, nor is it asserted, that Gally had at any time exercised his right under Beck to object to the payment of his dues and fees for nonrepresentational purposes. By letters dated February 7 and March 18, 1991, Respondent Local 376 notified Gally of the amount of his dues arrearages, reresenting amounts equivalent to full union dues. The 
letters further stated that if the specified amount was not paid, the Respondent Local would seek Gally™s discharge pursuant to the union-security clause of the then-current collective-bargaining agreement between Colt and the Respondent Local. On April 1, 1991, the Respondent 
Local notified Colt that Gally had failed to pay his dues and that the parties™ agreement required Gally™s dicharge under those circumstances. Colt discharged Gally on April 10, 1991, pursuant to the Respondent Local 376™s demand.4 In August 1989 and June 1990, the Respondents sent Gally its magazine Solidarity, which contained articles notifying employees of their right under the Supreme Court™s Beck decision to object to the payment of union dues and fees for nonrepresentational purposes. These 
notices did not state the amount by which Gally™s fees would be reduced if he were to become a Beck objector. The notices did state that nonmembers who pay dues to 
the Respondents pursuant to a union-security clause could file objections to the payment of dues for nonreresentational purposes and that objectors would receive a 
report of expenditures, which provided the basis for the amount charged for the relevant period of time. 4 It apparently is undisputed that Gally was reinstated by Colt on Otober 6, 1992. 337 NLRB No. 36  238 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD The Board™s Decision The Board held that ﬁthe duty of fair representation does not require that initial Beck notices must contain the percentage of union funds spent in the last accounting year on nonrepresentational activities.ﬂ5 Because Gally had resigned his union membership but had not exercised his right under Beck to object to the payment of his dues and fees for nonrepresentational purposes, the Board held that the failure to provide him with this information did not violate the duty of fair representation as embodied in Section 8(b)(1)(A) of the Act.6 The Board also held that, because the Respondents had fully complied with their obligations under Beck, their actions in causing Gally™s discharge for nonpayment of dues did not violate Section 8(b)(2).7 The Court of Appeals™ Decision The court held, in pertinent part, that pursuant to its decision in Penrod v. NLRB,8 ﬁpotential objectors like Mr. Gally are entitled to be informed of the amount by 
which their fees would be reduced were they to become Beck objectors.ﬂ9 The court further observed that [i]t is unclear, however, whether Mr. Gally is entitled to the remedy he seeks, given the Supreme Court™s holing that objecting nonmembers are not excused from paying disputed agency fees until a final judgment is 
rendered in their favor. See Railway Clerks v. Allen, 373 U.S. 113, 120, 83 S.Ct. 1158, 10 L.Ed. 2d 235 (1963). Accordingly, we grant Mr. Gally™s petition for review and remand the case to the Board to determine an appropriate remedy for the Union™s statutory viola-tion.10 The court had previously characterized ﬁthe remedy that he [Gally] seeksﬂ as ﬁreinstatement and backpay.ﬂ11 Positions of the Parties The General Counsel asserts that the appropriate reedy for the violation identified by the court of appeals is 5 Auto Workers Local 95 (Various Employers) , supra, 328 NLRB at 1218. The Board also held that the use of a ﬁlocal presumptionﬂ to deter-mine the amount of its each locals™ chargeable expenses did not violate Sec. 8(b)(1)(A). Id. at 1216Œ1218. 6 Id. at 1218Œ1219. •7 Id. at 1219.•8 203 F.3d 41 (D.C. Cir. 2000), denying enf. to 327 NLRB 950 •(1999). Penrod issued after the petition for review had been filed in this case. 9 Thomas v. NLRB, supra, 213 F.3d at 655Œ656. The court also affirmed the Board™s determination that the Respodents™ use of a ﬁlocal presumptionﬂ was not unlawful. Id. at 660. 10 Id. at 656. 11 Id. at 654. an order requiring the Respondents to notify the Eployer that they do not object to Gally™s reinstatement and to make him whole for any loss of wages or benefits from the date of his discharge until the date of his rein-statement. Citing to Teamsters (Ryder Student Transpotation),12 Production Workers Local 707 (Mavo Leaing),13 and Monson Trucking,14 the General Counsel con-tends that a union may not lawfully seek an employee™s discharge for failing to pay dues under a union-security clause when it has not provided the employee with notice of his or her Beck rights. In light of the court™s remand, the General Counsel asserts that the Respondents™ failure to provide Gally with the percentage reduction in fees that would be applicable to objectors is tantamount to a 
failure to provide any Beck notice and should be remdied in the same manner that such violations are remdied. The General Counsel asserts that Brotherhood of Ry. & S.S. Clerks v. Allen,15 cited by the court of appeals in its remand, is factually distinguishable and does not 
preclude an award of backpay under the circumstances of this case. The Charging Party likewise asserts that Gally is enttled to full backpay. According to the Charging Party, when a union fails to provide an employee with an adquate Beck notice, the employee is privileged to use self-help by withholding dues from the union, and any effort by the union to seek an employee™s discharge for non-payment of dues under these circumstances is unlawful. Citing Rochester Mfg. Co.,16 the Charging Party asserts that the Board should also order nationwide nunc pro tunc relief, including notice postings, opportunities for employees to resign and object retroactively to the 6 months prior to the filing of Gally™s charge, and backpay in the form of dues collected from those who object after receiving a lawful notice. The Respondents assert that Gally is not entitled to any backpay. Citing Railway & S.S. Clerks v. Allen,17 the Respondents contend that objecting employees must cotinue to pay full dues while their challenge to the union™s use of their fee payments is pending. The Respondents suggest that this principle is especially applicable in this case, because Gally, despite notice of the Respondents™ fee objection system, failed to make any objection known but instead ceased to pay dues without explana-12 333 NLRB 1009, 111 fn. 3 (2001). 13 322 NLRB 35 (1996), enfd. 161 F.3d 1047 (7th Cir. 1998).14 324 NLRB 933, 935 (1997), enfd. 204 F.3d 822 (8th Cir. 2000).15 Supra, 373 U.S. 113.16 323 NLRB 260, 262Œ264 (1997), affd. 194 F.3d 1311 (6th Cir. 1999), cert. denied 529 U.S. 1066 (2000).17 Supra, 373 U.S. 113.  AUTO WORKERS LOCAL 95 (VARIOUS EMPLOYERS) 239 tion.18 With respect to requests for broader relief, the Respondents assert that their Beck procedures have changed substantially since 1992 and that any question concerning whether their current notice procedures are sufficient to satisfy the duty of fair representation should be left to future litigation. In particular, the Respondents 
assert that all members and nonmembers now receive notice of their Beck rights both when they are hired and annually thereafter, and that the annual notices since 1992 have included the percentage of nonrepresenttional expenditures from its annual fee report for the prior year. Analysis In Communications Workers v. Beck,19 the Supreme Court held that unions may not, over the objection of dues-paying nonmember employees, expend funds colected under a union-security agreement on activities unrelated to collective bargaining, contract administrtion, or grievance adjustment. In Chicago Teachers Uion v. Hudson,20 the Supreme Court described procedures unions are required to adopt in order to protect the rights of objectors. As pertinent to this proceeding, the Spreme Court in Hudson stated that [b]asic considerations of fairness, as well as concern for the First Amendment rights at stake, als o dictate that the potential objectors be given sufficient information 
to gauge the propriety of the union™s fee. Leaving the nonunion employees in the dark about the source of the figure for the agency feeŒand requiring them to object in order to receive informationŒdoes not adequately protect [the nonunion employees™ rights].21 Although Hudson involved public sector employment and, hence, constitutional concerns, the D.C. Circuit has applied the basic protections of Hudson in Beck cases involving private sector employees.22 In Penrod, the D.C. Circuit summarized what it held were the relevant legal principles in the following terms: Unlike full union members and financial core payors, employees who object to funding nonreprsentational activities, called ﬁBeck objectors,ﬂ pay reduced dues. Beck objectors are also known as ‚ptential challengers™ because they have a right to chal-18 The Respondents cite Machinists v. Street, 367 U.S. 740, 774 (1961), for the proposition that ﬁdissent is not to be presumedŠit must affirmatively be made known to the union by the dissenting employee.ﬂ 19 Supra, 487 U.S. at 745.20 475 U.S. 292 (1986).21 Id. at 306. 22 Thomas v. NLRB, supra, 213 F.3d at 658 (citing Abrams v. Comunications Workers of America, 59 F.3d 1373, 1379 fn. 7 (D.C. Cir. 1995)). lenge the union™s calculation of the reduced dues; in response to such challenges, the union bears the bur-den of justifying its calculation. .... In Hudson, the Supreme Court held that ﬁ[b]asic considerations of fairness, as well as concern for the First Amendment rights at stake, also dictate that the 
potential objectors be given sufficient information to gauge the propriety of the union™s fee.ﬂ Abrams epressly applies Hudson™s requirements to new eployees and financial core payors. Since Hudson re-quires that potential objectors be told the percentage of union dues chargeable to themŒfor how else could they ﬁgauge the propriety of the union™s feeﬂŒand since Abrams applies Hudson to new employees and financial core payors, they too must be told the pe
centage of union dues that would be chargeable were they to become Beck objectors.23 Applying Penrod, the court of appeals found in this case that the Respondents violated Section 8(b)(1)(A) by causing Gally™s discharge for nonpayment of dues with-out first providing him with a Beck notice that included the amount by which his fees would be reduced if he became a Beck objector. The court of appeals has thus, in effect, found that the Respondents™ failure to notify Gally of the amount by which his dues would be reduced if he became a Beck objector prevented him from exercising his right to decide whether to become an objector. We accept the court™s findings as the law of the case. The remaining question, as the court of appeals has reconized, is whether ﬁGally is entitled to the remedy he seeks.ﬂ24 The principal area of dispute between the parties is whether Gally is entitled to backpay for the period folowing his discharge by Colt, at the Respondents™ re-quest. In cases where a union has caused an employer to 
discharge an employee without providing the employee with any notice of his or her Beck rights, in violation of Section 8(b)(1)(A) and (2), the Board will remedy the violation by ordering the respondent union inter alia, to make whole the employee for any loss of wages and benefits suffered as a result of the unlawful conduct until the employee is either reinstated by the employer to his or her former or a substantially equivalent position, or until he or she obtains substantially equivalent emploment elsewhere, less net interim earnings.25 We hold 23 Penrod, supra, 203 F.3d at 44, 47 (citations omitted).24 Thomas v. NLRB, supra, 213 F.3d at 654.25 See, e.g., Teamsters Local (Ryder Student Transportation), 333 NLRB 1009, 1009Œ1010 (2001); Monson Trucking, supra, 324 NLRB at 936Œ938; Production Workers Local 707 (Mavo Leasing), supra, 322 NLRB at 36. The Board will also order the respondent union to: cease  240 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD provisionally that Gally is entitled to a make whole order in order to remedy the violation found by the court of appeals. In the particular circumstances of this case, however, we shall afford the Respondents an opportunity to establish, at the compliance stage of this proceeding, that Gally was a ﬁfree rider,ﬂ i.e., that he ﬁwillfully and deliberately sought to evade his union-security obligtions.ﬂ26 If the Respondents make this showing, Gally will not be entitled to any backpay. The Board has long held that, prior to seeking the dicharge of an employee for failure to pay dues or fees, a union must inform the employee of the amount owed, the method used to compute that amount, when such paments are to be made, and the fact that discharge will result from failure to pay.27 In California Saw & Knife,28 the Board held that a union has an obligation, when or before it seeks to obligate an employee to pay fees and 
dues under a union-security provision, to inform the eployee of his Beck and General Motors rights to be and remain a nonmember; and, if nonmember status is ch
sen, to object to paying for nonrepresentational activities, to be given sufficient information to intelligently decide whether to object, and to be apprised of internal union 
procedures for filing objections. It follows that, in the absence of the required notice of Beck rights, a union may ﬁnot seek to enforce the union-security provision by causing or seeking to cause the discharge of [nonmember employees] in order to obligate them to pay dues and fees under that provision.ﬂ29 However, even if it is established that a union has not fully complied with its fiduciary obligations with respect to enforcement of a union-security clause, the Board has and desist; notify the employer that it has no objection to the discrimnatee™s reemployment and that it affirmatively requests his or her re-employment; notify the employee of the employee™s rights under NLRB v. General Motors Corp., 373 U.S. 734 (1963) (employees have right to become and remain nonmembers) and Beck; remove from its files, and request the employer to remove from its files, any reference to the discharge; and post an appropriate notice to employees and members. No party disputes the appropriateness of these remedies in light of the violation found by the court of appeals. Although Gally was reinstated in 1992, we find that requiring the Respondents to notify Colt that they have no objection to Gally™s reinstatement and affirmatively request his reemployment, is necessary in order to fully neutralize the effects of the Respondents™ unlawful actions.26 Teamsters Local 630 (Ralph™s Grocery), 209 NLRB 117, 125 (1974).27 I.B.I. Security, 292 NLRB 648, 649 (1989). See also Philadelphia Sheraton Corp., 136 NLRB 888 (1962), enfd. sub nom. NLRB v. Hotel Employees Local 568, 320 F.2d 254 (3d Cir. 1963). 28 320 NLRB 224, 233 (1995), enfd. sub nom. Machinists v. NLRB, 133 F.3d 1012 (7th Cir. 1998), cert. denied sub nom. Strang v. NLRB, 
525 U.S. 813 (1998).29 Production Workers Local 707 (Mavo Leasing Co.), supra, 322 NLRB at 35. See also L.D. Kichler Co., 335 NLRB 1427, 131 fn. 18 (2001); Monson Trucking, supra, 324 NLRB at 936. consistently stated that it will not apply those requirments so rigidly ﬁas to permit a recalcitrant employee to profit from his own dereliction in complying with his obligations as a union member.ﬂ30 Thus, the Board will excuse a union™s failure to fully comply with the notice requirements when it is shown that the employee ivolved was a ﬁfree rider,ﬂ who ﬁwillfully and deliberately sought to evade his union-security obligations.ﬂ31 The Board has not previously addressed the issue of whether Gally was a free rider. The case was presented to 
the Board on the General Counsel™s Motion for Summary Judgment. There is, accordingly, no record evidence bearing on the circumstances under which Gally stopped paying dues, i.e., whether or not Gally would have paid 
any dues or fees even if he had been fully informed of his Beck rights. The Board did not address this issue in its prior decision in this case in light of its finding, on other grounds, that the Respondents™ actions in causing Gally™s discharge were not unlawful. Under the unique circustances of this case, we shall afford the Respondents an opportunity to litigate Gally™s alleged free rider status at the compliance stage of this proceeding.32 We recognize that the Respondents did not explicitly raise the free rider issue as a defense to the allegation of a violation, and are now foreclosed from doing so. However, the free rider issue is als o relevant to that portion of the remedy which requires the payment of backpay. If the Respondents can show in compliance that Gally would not have paid dues and fees even if he had been given a full Beck notice, that showing will relieve the Respondents from backpay lability. Our decision to leave to compliance the determination of whether Gally is entitled to any backpay is consistent with the terms of the court™s remand in this case. The court of appeals remanded the proceeding to the Board to consider whether Gally is entitled to backpay in light of the principles set forth in the Supreme Court™s decision in Brotherhood of Ry. & S.S. Clerks v. Allen, supra. In our view, the court™s remand encompasses consideration of the free rider issue in the manner set forth herein. In Allen, a Railway Labor Act case, railroad emploees filed suit in State court against their union after the union sought to collect from them full dues, some of which was spent on nonrepresentational expenditures, even though the emp loyees were not members of the 30 Teamsters Local 630 (Ralph™s Grocery), supra, 209 NLRB at 124.31 Id. See also Ryder Student Transportation, supra, 333 NLRB 1009 fn. 3; I.B.I. Security, supra, 292 NLRB at 649.32 See Berkshire Farm Center, 333 NLRB 367 (2001) (Board leaves to compliance stage employer™s contention that employee™s right to backpay was forfeited when employee engaged in misconduct, in light of judge™s failure to apply proper standard in considering issue at liabi
ity stage of proceeding).  AUTO WORKERS LOCAL 95 (VARIOUS EMPLOYERS) 241 union at the time. The court enjoined the union from requiring the employees to pay any money to the union, with the provision that the injunction would be modified appropriately if the union showed the proportion of its expenditures from dues that was reasonably necessary and related to collective bargaining.33 The Supreme Court held that the State court injunction was improper insofar as it relieved the employees of any obligation to pay dues, even though the injunction was subject to modification if the union came forward and proved the proportion of exacted funds required for puposes germane to collective bargaining.34 The Supreme Court cited its prior holding in Machinists v. Street35 that dissenting employees remain obliged, as a condition of continued emploment, to make the payments to their respective unions 
called for by the agreement. Their . . . grievance stems from the spending of their funds for purposes not athorized by the [Railway Labor] Act in the face of their objection, not from the enforcement of the union-shop agreement by the mere collection of funds.36 The Supreme Court stressed that an injunction precluding the future collection of dues by the union ﬁsweeps too broadly . . . [and] might well interfere with the . . . unions™ performance of those functions and duties which the Rail-way Labor Act places upon them to attain its goal of stabiity in the industry.ﬂ37 The Supreme Court also stated that no employee could be entitled to relief absent proof that the employee objected to the use of his or her dues for political purposes.38 In support of this holding, the Supreme Court cited its observation in Street that ﬁdissent is not to be prsumedŠit must affirmatively be made known to the union by the dissenting employee.ﬂ39 Our decision to leave to the compliance stage of this proceeding the issue of whether Gally should be denied 
backpay as a free rider is consistent with the issues dicussed in Allen. Allen addresses the obligation of objecing employees to pay union dues and fees while their challenge to the union™s use of their fee payments is pending, and the requirement, previously articulated by the Supreme Court in Street, that employees are not enttled to relief from the obligation to pay full dues unless they have affirmatively made known their objections to 
the union. These considerations are relevant to the free 33 Id. at 116Œ117.•34 Id. at 120.•35 Supra, 367 U.S. at 740.•36 Id. at 771.•37 Allen, supra at 120 (quoting Street, supra at 771).•38 Id. at 118Œ119.•39 Street, supra at 774.•rider analysis set forth above, which similarly calls for a 
consideration of the circumstances under which Gally stopped paying dues. Having accepted the court™s rmand, we shall afford the Respondents an opportunity to litigate this issue. The Respondents appear to contend that Allen and Street preclude a make whole order in this case regard-less of the circumstances under which Gally ceased paing dues. We reject that contention. In Allen, the Spreme Court expressed its concern that the injunction before it, which broadly prohibited the collection of any dues from the plaintiff employees, would interfere with the unions™ ability to carry out their representative funtions. Our order, in contrast, requires the Respondents to cease and desist from failing to notify employees of their rights under General Motors and Beck, when it seeks to obligate them to pay fees and dues under a union-security clause, and prohibits the Respondents from cauing the discharge of an employee, for nonpayment of dues, unless that notice requirement has been satisfied. Our order does not prohibit the Respondents from colecting dues from unit employees, and therefore does not violate the principles set forth in Allen. Our order also does not violate the rule, set forth in Street, that ﬁdissent is not to be presumedŠit must afirmatively be made known to the union by the dissening employee.ﬂ40 For the reasons set forth above, the Respondents could not lawfully cause Gally™s discharge for nonpayment of dues without first providing him with 
adequate notice of his Beck rights. Our order only re-quires the Respondents to make Gally whole for any loss of wages or benefits suffered as a result of their causing his discharge without having first satisfied their obligtion to provide him with that notice, subject to the Rspondents™ right to litigate Gally™s alleged free rider status at the compliance stage. Nothing in our order re-quires the Respondents to treat Gally, or any other eployee, as a Beck objector, for purposes of determining the amount of dues they owe, unless the employee proerly asserts objector status. Accordingly, our order is 
consistent with the principle that dissent is not to be prsumed. In sum, we do not presume dissent on Gally™s part. Rather, we find unlawful the Respondents™ failure to inform him of his rights regarding dissent. And, we deal with the consequences of that failure. Finally, we reject the Charging Party™s request that broader relief, such as that provided in Rochester Mfg. Co.,41 be directed in this case. In Rochester, the General Counsel alleged, and the Board found, that the respon-40 Id.•41 Supra, 323 NLRB 260.• 242 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD dent unions violated Section 8(b)(1)(A) by failing to ntify all unit employees of their rights under General Mtors and Beck, including current members of the respodent union who had paid union dues without having rceived notice of their right to become a Beck objector. In order to restore the status quo ante as to those individals, the Board™s remedial order included nunc pro tunc relief in the form of opportunities for employees to re-sign and object retroactively to the 6 months prior to the filing of the charge in that case, and reimbursement of dues previously collected from those who object. The complaint allegation remanded by the court of appeals in this case, in contrast, is limited to the Respondents™ re-questing the discharge of Gally, a nonmember employee at all times material to this case, without first providing 
him with proper notice of his Beck rights. The complaint allegation before us does not allege a failure to inform unit employees generally of their General Motors or Beck rights. The remedy therefore addresses the violation alleged and found.42 REMEDY Having found that the Respondents have engaged in certain unfair labor practices, we shall order them to cease and desist and to take certain affirmative action 
designed to effectuate the policies of the Act. Having found that the Respondents unlawfully caused the Employer to discharge George Gally, we shall order the Respondents to notify the Employer in writing, with a copy to the discriminatee, that they have no objection to his employment and that they affirmatively request his reinstatement. We shall also order the Respondents to notify Gally of his rights under NLRB v. General Motors Corp. and Beck and to inform him that he is not subject to discharge for nonpayment of union dues in the asence of such notification. In light of the court™s remand, the notice must include the amount by which Gally™s fees 
would be reduced were he to become a Beck objector. We shall further order the Respondents, jointly and seerally, to make Gally whole for any loss of wages and 
benefits he may have suffered as a result of its unlawful conduct, less interim earnings, from the date of his dicharge until the date of his reinstatement by the Eployer. All amounts of make-whole relief shall be coputed with interest as provided for in New Horizons for the Retarded.43 Finally, as discussed fully above, the Respondents shall be afforded the opportunity to prove, 
at the compliance stage of this proceeding, that Gally was a free rider who willfully and deliberately sought to 42 Teamsters Local 251 (Ryder Student Transportation), supra, 333 NLRB 1009,1010 fn. 6; Mavo Leasing, supra, 322 NLRB at 36 fn. 2.43 283 NLRB 1173 (1987). evade his union-security obligations and is therefore not entitled to an award of backpay. ORDER The National Labor Relations Board orders that the Respondents, International Union, United Automobile, Aerospace and Agricultural Implement Workers of America, and its Local 376, West Hartford, Connecticut, their officers, agents, and representatives, shall 1. Cease and desist from (a) Failing to notify bargaining unit employees, when they first seek to obligate them to pay fees and dues uder a union-security clause, of their right under NLRB v. General Motors Corp., 373 U.S. 734 (1963), to be and 
remain a nonmember and of the rights of nonmembers under Communications Workers v. Beck, 487 U.S. 735 (1988), to object to paying for union activities not gemane to the Respondents™ duties as bargaining agent and 
to obtain a reduction in dues and fees for such activities. (b) Causing or attempting to cause Colt Industries to discharge George Gally, or any other employee, for faiing to pay union dues pursuant to a union-security clause without first notifying them of their General Motors and Beck rights, advising them of the amount of their dues delinquency, and affording them a reasonable opportnity to pay the amounts owed. (c) In any like or related manner restraining or coering employees in the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. (a) Notify George Gally in writing of his rights under General Motors to be and remain a nonmember and of the rights of nonmembers under Beck to object to paying for union activities not germane to the Respondents™ dties as bargaining agent and to obtain a reduction in dues and fees for such activities. The notice must include suficient information to enable Gally to intelligently decide whether to object, including the amount by which his fees would be reduced were he to become a Beck objetor, as well as a description of any internal union proc
dures for filing objections. (b) Jointly and severally, make whole George Gally for any loss of wages or other rights and benefits he may have suffered, as a result of their unlawful conduct, in the manner set forth in the remedy section of this decision. (c) Notify Colt Industries, in writing, with a copy to Gally, that it has no objection to Gally™s employment and that it requests that Gally be reinstated. (d) Notify Gally that it will not cause or attempt to cause Colt Industries to discharge him for nonpayment of dues without first notifying him of his General Motors  AUTO WORKERS LOCAL 95 (VARIOUS EMPLOYERS) 243 and Beck rights and affording him a reasonable opportnity to pay the amounts owed. (e) Within 14 days from the date of this Order, remove from its files, and ask Colt Industries to remove from its files, any reference to the discharge of Gally, and within 3 days thereafter notify Gally in writing that this has been done and that the discharge will not be used against him in any way. (f) Within 14 days after service by the Region, post at Respondent Local 376™s business office and meeting hall copies of the attached notice marked ﬁAppendix.ﬂ44 Copies of the notice, on forms provided by the Regional Director for Region 31, after being signed by the Rspondent's authorized representative, shall be posted by Respondent Local 376 and maintained for 60 consecutive days in conspicuous places including all places where notices to employees and members are customarily posted. Reasonable steps shall be taken by Respondent Local 376 to ensure that the notices are not altered, de-faced, or covered by any other material. (g) Within 14 days after service by the Region, deliver to the Regional Director for Region 31 signed copies of 
the notice in sufficient numbers to be posted by Colt Idustries in all places where notices to employees are cutomarily posted, if it is willing. (h) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a rsponsible official on a form provided by the Region at-testing to the steps that the Respondents have taken to 
comply. APPENDIX NOTICE TO EMPLOYEES AND MEMBERS•POSTED BY ORDER OF THE•NATIONAL LABOR RELATIONS BOARD•An Agency of the United States Government•The National Labor Relations Board has found that we vilated the National Labor Relations Act and has ordered us to post and abide by this notice. Section 7 of the Act gives employees these rights. To organize To form, join, or assist any union To bargain collectively through representatives of their own choice To act together for other mutual aid or protection 44 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ﬁPosted by Order of the Ntional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judment of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board.ﬂ To choose not to engage in any of these protected concerted activities. WE WILL NOT fail to notify bargaining unit employees, when we first seek to obligate them to pay fees and dues under a union-security clause, of their right under NLRB v. General Motors Corp., 373 U.S. 734 (1963), to be and remain a nonmember and of the rights of nonmembers under Communications Workers v. Beck, 487 U.S. 735 (1988), to object to paying for union activities not gemane to our duties as bargaining agent and to obtain a reduction in dues and fees for such activities. WE WILL NOT cause or attempt to cause Colt Industries to discharge George Gally, or any other employee, for failing to pay union dues pursuant to a union-security clause without first notifying them of their General Mtors and Beck rights, advising them of the amount of their dues delinquency, and affording them a reasonable opportunity to pay the amounts owed. WE WILL NOT in any like or related manner restrain or coerce you in the rights guaranteed you by Section 7 of 
the Act. WE WILL notify George Gally in writing of his rights under General Motors to be and remain a nonmember and of the rights of nonmembers under Beck to object to paying for union activities not germane to our duties as bargaining agent and to obtain a reduction in dues and fees for such activities. The notice will include sufficient information to enable Gally to intelligently decide whether to object, including the amount by which his fees would be reduced were he to become a Beck objetor, as well as a description of any internal union procdures for filing objections. WE WILL, jointly and severally, make whole George Gally for any loss of wages or other rights and benefits he may have suffered, with interest, as a result of our unlawful conduct. WE WILL notify Colt Industries, in writing, with a copy to Gally, that we have no objection to Gally™s emploment and that we request that Gally be reinstated. WE WILL notify Gally that we will not cause or attempt to cause Colt Industries to discharge him for nonpayment of dues without first notifying him of his General Motors and Beck rights and affording him a reasonable opportnity to pay the amounts owed.  244 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD WE WILL, within 14 days from the date of this Order, INTERNATIONAL UNION, UNITED AUTOMOBILE, remove from our files, and ask Colt Industries to remove AEROSPACE AND AGRICULTURAL IMPLEMENT from its files, any reference to the discharge of Gally, WORKERS OF AMERICA AND ITS LOCAL LODGES and within 3 days thereafter notify Gally in writing that NOS. 95 (UNIT #9), 148, 376, 509, 699, 723, this has been done and that the discharge will not be used 887, 1609, AND 172 (VARIOUS EMPLOYERS) against him in any way. 